Title: To George Washington from William Duer, 4 November 1788
From: Duer, William
To: Washington, George



Sir
New York Novr 4th 1788

Mr Warville who will do me Favor of presenting this Letter, has been particularly introduced to Colo. Wadsworth, Colo. Hamilton, and myself, by our Freinds in France, as a Gentleman truly attach’d to the Interests of this Country, and capable, from his Talents, of making such a Representation of our present State, and future Prospects, as may Efface the unfavorable Impressions, which the Policy of other Countries is industriously making, against our National Character—To Enable him to Effect this Point I have, as far as it lay within my Power, furnished him with all the Information, I have been able to obtain—as to the Resources of the Country, and the Character, and Sentiments of the People in those States, where I am best acquainted: but as it does not Extend as fully as I could wish to the Southern States, I have taken the Liberty to assure him that he would Experience every disposition on the part of yourself to augment the Stock of useful Information, which he Is already possest of—Colo. Hamilton, who is at present at Albany proposed to have written by Mr Warville; but having left Town suddenly, I take the Liberty of acting as his Substitute—I have the more Pleasure of doing it, as it affords me an Opportunity of Expressing my ardent Wishes for your Health and Happiness, and of assuring you, that I shall at all Times consider myself Your Obliged, and devoted Humble Servt

Wm Duer

